PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/810,605
Filing Date: 13 Nov 2017
Appellant(s): Mayo et al.



__________________
Charles M. Yeomans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(a)/first paragraph
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 56 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 56 recites that the amino acid is not adhered to a solid carrier when added to the coating composition which is not supported (the absence of a solid carrier is not supported generally and is also not supported “when added to the coating composition”).
It is noted that this Application is a continuation, not a continuation in part, of the parent Application.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogen et al. (U.S. 2010/0087579) in view of Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Goodman (WO 2005/026252, provided by Applicant) in view of Applicant’s admission (Remarks of 05/31/20, page 21).
Regarding claims 1-3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-69, Cogen teaches a composition that comprises magnesium oxide ([0020]-[0021], the magnesium hydroxide is 
The magnesium oxide is exemplified in Cogen as having surface areas that fall within the claimed range (e.g., 65 and 160 m2/g, [0050]) of claims 2 and 65-66 and having a nanometer scale size (1 micron or 1000 nm, [0050]) as in claim 64.  Although these surface areas are just used in the examples of Cogen, it would have been obvious to have used such surface areas in the general teachings of Cogen because they are exemplified as being suitable for the desired intent of Cogen (e.g., to use the magnesium oxide/hydroxide as a flame retardant filler, [0005]).  
Cogen does not teach Applicant’s elected species of epoxy and amine film forming resin.  However, Frick is also directed to an epoxy based composition that may include magnesium oxide and magnesium hydroxide (as taught by Cogen) and teaches that a multicomponent composition with epoxy in one component and a polyamine curing agent in the other component (as claimed) may also include adhesion promoters and solvents (for extending the composition and thereby making the composition a solvent born liquid composition, [0156]) and may provide a composition with improved impact and sheer strength (see abstract, [0151], [0170], [0172]).  The additives (besides epoxy and amine components) may be included in either or both of the epoxy and/or amine components ([0175]).  The two components cure at ambient conditions as in claims 26 ([0177], [0183], [0205]).   Thus, it would have been obvious to have used the epoxy 
Modified Cogen does not teach histidine.  However, Goodman is also directed to epoxy compositions that include magnesium hydroxide and teaches that histidine (as in claims 3, 29, 57-58, 61, 67) is a coupling agent for the magnesium hydroxide and may improve compatibility of the magnesium hydroxide in the resin (see abstract, [0005], [0006], [0014]).  Thus, it would have been obvious to have included the histidine coupling agent from Goodman in the composition of modified Cogen in order to improve compatibility of the magnesium hydroxide in the resin and also to provide an adhesion promoting effect (i.e., a coupling agent effect) as taught by Goodman (with adhesion promoters already having been suggested in modified Cogen via Frick).
Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Although Frick implicitly discloses that the composition may be a liquid via inclusion of solvent (as explained above), Goodman provides an explicit teaching that such epoxy composition may be liquid for better incorporation of filler ([0038]), and therefore it would have been obvious to have explicitly made the composition of modified Cogen liquid (as taught by Goodman) for better filler incorporation.
As explained above, Frick in modified Cogen teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium oxide/hydroxide and histidine with the amine component (only with the amine component), as in claims 17 and 61-63.  This is further obvious in view of the limited number of possible combinations of the histidine and magnesium oxide/hydroxide in a two component system.
In the above composition, the histidine would be added directly to the polymer composition as an adhesion promoter/coupling agent (without a solid carrier as in claim 56) as taught by Cogen and Frick in modified Cogen so that it would be able to promote coupling/compatibility as taught by Goodman with the magnesium hydroxide (which is formed in situ as taught by Cogen).
Although modified Cogen teaches that the histidine would only adhere to any solid carriers (e.g., the magnesium oxide/hydroxide particles) after all the ingredients are combined in the coating composition (as claimed), it is noted that even if (arguendo) the histidine was reacted with magnesium oxide/hydroxide particles prior to the other ingredients being mixed in, the histidine would still not be on a solid carrier when the histidine is “added to the coating 
Furthermore, although the prior art teaches the claimed order of mixing ingredients limitation, it is noted that the order of combining ingredients limitation of claim 1 (i.e., when the histidine is adhered to a solid carrier) is prima facie obvious based on the case law below.  MPEP 2144.04  IV(C). Changes in Sequence of Adding Ingredients  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 Furthermore, although the prior art teaches the claimed order of mixing ingredients limitation, since the claims do not preclude the histidine from being adhered to a solid carrier in general (and only limit when the histidine may be adhered to the solid carrier) this is an immaterial product by process limitation that is not given patentable weight because the final coating composition would be the same regardless of when the histidine was adhered to a solid carrier (i.e., a coating that is formed with histidine bonded to a solid carrier prior to mixing would be the same as a coating that is formed with histidine bonded to a solid carrier after mixing, because both coating compositions would include histidine bonded to a solid carrier).  “[E]ven though product-by-process claims are limited by and defined by the process, 
The composition of modified Cogen is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
In modified Cogen, Goodman teaches that the amount of histidine adhesion promoter/coupling agent should be 0.00002-0.00008 mols/square meter of surface area of the magnesium hydroxide ([0018]).  It would have been obvious to have used such an amount of the histidine from Goodman in the composition of modified Cogen because this amount is taught in Goodman as providing the beneficial compatibility and adhesion promoter/coupling agent properties discussed above.  As explained above, the surface area of the magnesium oxide/hydroxide particles in modified Cogen may be 65 m2/g.  Based on the above amounts, the amount of histidine included in the coating overlaps the claimed amounts of claims 1, 12-13 and 38-39.  
For example, if 0.00002 (within the range from Goodman) mols of histidine (MW 155) was coated on each square meter of 65 m2/g (from Cogen) magnesium oxide/hydroxide, then each gram of magnesium hydroxide would have 0.202 grams of histidine (65*0.00002*155).  Cogen also teaches that the magnesium hydroxide is included at 10wt% or more of the resin ([0020]).  Thus, there may be 10 g of magnesium hydroxide per 100 g of resin, with the 10g of magnesium hydroxide having 2.02g of histidine (i.e., 10*0.202) per 100 g of resin, which is within the claimed range.  Therefore, the above amount of histidine, magnesium hydroxide and resin overlaps the claimed range.
Furthermore, because the prior art teaches that the histidine provides an adhesion promoting/coupling agent effect with respect to the magnesium hydroxide particles and the resin, the amount of the histidine is an art-recognized result effective variable that would have been obvious to adjust to within the claimed range as part of the routine optimization of the degree of adhesion promotion/coupling agent effect. 
Regarding the surface area based calculations above, the surface area from Cogen is not explicitly BET calculated as in claims 65-66, however, the surface are of Cogen will inherently fall within the claimed range when measured via the claimed method.  Furthermore, Goodman teaches that the surface are of the filler used with the histidine (i.e., the magnesium hydroxide filler of Cogen) may be measured via the BET method (and therefore this claimed method would be obvious to use to achieve the surface area range in Cogen because it is a known suitable method for determining the surface area of such particles).
Regarding the nano limitations of claims 64-65, modified Cogen teaches this subject matter via the exemplified 1 micron sized particles as explained above.  Additionally and alternatively, Goodman teaches that the filler particles suitable for use with the histidine may have a size of 0.1-0.5 microns ([0030]) with such sized particles having improved compatibility (as explained above).  Therefore it would have also been obvious to use smaller particles, as taught by Goodman, as the magnesium hydroxide particles used in Cogen, because Goodman teaches that such sizes are suitable for providing particles with improved compatibility via histidine as explained above.
Regarding claim 59, the composition of modified Cogen as explained above is inherently corrosion resistant (including for aluminum substrates, as in claim 68) to at least some degree based on the materials being used compared to the materials used in the present specification,  Remarks of 05/31/20, page 21).  “For aluminum substrates” is an intended use that is not given patentable weight, even though it is inherently obvious as explained above.

Claim(s) 1, 3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-63, 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Yoshikai et al. (U.S. 5,911,899) in view of Cook (U.S. 2005/0176851) in view of Applicant’s admission (Remarks of 05/31/20, page 21).
25.	Regarding claims 1, 3, 12-15, 17-19, 24, 26, 29, 38-39, 56-59, 61-63, 67-69, Frick teaches a multicomponent composition that may include magnesium oxide and magnesium hydroxide, with epoxy in one component and a polyamine curing agent in the other component (see abstract, [0151], [0170], [0172]).  The additives (ingredients other than epoxy and amine components) may be included in either or both of the epoxy and/or amine components ([0175]).  The two components cure at ambient conditions as in claims 26 ([0177], [0183], [0205]).   Such an epoxy/amine multicomponent resin corresponds to Applicant’s elected species and claims 14-15 and is a thermosetting film former as in claim 69.  Frick teaches that the coating may be applied to metal substrates ([0177]).
26.	Frick teaches that the amount of MgO may be included at 3-50wt% which overlaps claim 1 ([0020]) and teaches solvents for extending the composition (thereby making the composition a solvent born liquid composition, [0156]).
 Remarks of 05/31/20, page 21).  “For aluminum substrates” is an intended use that is not given patentable weight, even though it is inherently obvious as explained above.
28.	Frick does not teach histidine.  However, Yoshikai is also directed to an epoxy based composition (col. 17, lines 10-20, col. 13, lines 1-30) and teaches that an anticorrosive additive such as histidine may be included at 20wt% or less of the resin (col. 16, lines 45-60, col. 18, lines 1-15).  Thus, it would have been obvious to have included the histidine at the above amount from Yoshikai in the composition of Frick in order to help prevent corrosion (e.g., on the metal substrates disclosed by Frick).  Histidine is Applicant’s elected species and as in claims 3, 29, 57-58, 61, 67 and the above amounts overlap claims 1, 12-13, 38-39.  
Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Although Frick implicitly discloses that the composition may be a liquid via inclusion of solvent (as explained above), Yoshikai provides an explicit teaching that such epoxy composition may be liquid depending on the method of application (col., 13, lines 5-25), and therefore it would have been obvious to have explicitly made the composition of modified Frick liquid (as taught by Yoshikai) to allow for the full range of coating application methods.
As explained above, Frick teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium oxide/hydroxide and histidine with the amine component (only with the amine component), as in claims 17 and 61-63.  This is further obvious in view of the limited number of possible combinations of the histidine and magnesium oxide/hydroxide in a two component system.
In the above composition, the histidine would be added directly to the polymer composition as an anticorrosive additive (without any solid carrier) as in claim 56.
The composition of modified Frick is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
In addition and as an alternative to the teachings of Yoshikai in modified Frick, Cook also renders obvious the claimed histidine when combined with Frick (instead of Yoshikai).
35.	Cook is also directed to an epoxy composition and teaches that histidine may be anchored to boehmite particles and mixed with the epoxy to provide anticorrosion properties (see abstract, [0058], [0083]).  Thus, it would have been obvious to have included the histidine boehmite particles in the composition of Frick as taught by Cook in order to prevent corrosion (e.g., on the 
36.	Although the histidine above is not disclosed as being of the L or D isomer, however, given the limited number of possibilities, it would have been obvious to use the L isomer (as claimed) and this would also independently be obvious because isomers are prima facie obvious.  See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
37.	Although Cook in modified Frick does not disclose the amount of histidine to be added, because the prior art teaches that the histidine/boehmite particles provide an anticorrosion effect, the amount of the histidine/boehmite particles is an art-recognized result effective variable that would have been obvious to adjust to within the claimed range as part of the routine optimization of the degree of anticorrosion effect (as in claims 1, 12-13, 38-39).
As explained above, Frick teaches that the additives should be included in the multicomponent composition in a way to avoid premature curing of the epoxy resin ([0175]) and therefore it would have been obvious to have included the magnesium oxide/hydroxide and histidine/boehmite particles with the amine component, (only with the amine component), as in claims 17 and 61-63.  This is further obvious in view of the limited number of possible combinations of the histidine and magnesium oxide/hydroxide in a two component system.
In modified Frick (via Cook) the histidine is provided on a solid carrier (boehmite particles) but the histidine is added to the coating composition (i.e., the boehmite particles) prior to being bound to a solid carrier and therefore still falls within the claims.  In other words, the process of mixing the ingredients together to form the coating composition starts with adding the histidine to the boehmite, followed by adding the film forming resin and other ingredient to the histidine/boehmite (such that the histidine is only on a solid carrier after the histidine is added to the coating composition).  
Furthermore, it is noted that the order of combining ingredients limitation of claim 1 (i.e., when the histidine is adhered to a solid carrier) is prima facie obvious based on the case law below.  MPEP 2144.04  IV(C). Changes in Sequence of Adding Ingredients  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
 Furthermore, since the claims do not preclude the histidine from being adhered to a solid carrier in general (and only limit when the histidine may be adhered to the solid carrier) this is an immaterial product by process limitation that is not given patentable weight because the final coating composition would be the same regardless of when the histidine was adhered to a solid carrier (i.e., a coating that is formed with histidine bonded to a solid carrier prior to mixing 
The composition of modified Frick is not required to include any chromium, rare earth compounds or praseodymium, as in claims 18, 19, 24.
Claim(s) 2, 64, 65, 66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (WO 2011/107450, previously provided in the parent Application, citations made to U.S. 2013/0230726) in view of Yoshikai et al. (U.S. 5,911,899) in view of Cook (U.S. 2005/0176851), as applied to claim 1 above and further in view of Ohsaki (U.S. 2012/0189850).
Regarding claims 2, 64, 65, 66, modified Frick teaches all of the above subject matter. Modified Frick does not teach the surface area or size of the magnesium oxide filler. However, Ohsaki teaches a magnesium oxide resin filler ([0058]) that has improved dispersibility and size uniformity (see abstract) and high purity ([0020]), with a BET surface area of 10-200 square meters/g ([0027]) and a size in the nanometer scale (see abstract). Thus, it would have been obvious to one having ordinary skill in the art to have used the magnesium oxide filler of Ohsaki, having the surface area and size taught by Ohsaki, as the magnesium oxide filler called for in modified Frick because Ohsaki teaches that such filler has improved dispersibility and size .
(2) Response to Argument
As a preliminary matter, the Examiner notes that the present Application is a continuation of US Application 14/023,972, which was appealed (Appeal 2017-001871, Examiner affirmed on 09/22/17) prior to being abandoned.  Many of the issues discussed in that appeal appear to be at least potentially relevant to the present appeal.  For instance, the Frick and Goodman references (discussed below) were also cited in the rejections appealed in the parent application.  Thus, the Examiner believes that the appeal in the parent application should be listed as a “related appeal” to the present application.
Cogen in view of Frick, in view of Goodman, in view of Appellant’s admission
On page 5, Appellant argues that Cogen prefers higher conversions of MgO to MgOH.  However, Cogen is not limited to the preferred embodiments and explicitly teaches that at least 50% of the MgO may be hydrated to MgOH (thus producing, e.g., a 50/50 mixture of MgO and MgOH).
On page 6, Appellant argues that it would not be obvious to use the hydrated MgO/MgOH from Cogen with the epoxy and amine resins of Frick because the epoxy and amine resins of Frick are kept separate as a two part composition.  Appellant focuses on Cogen’s teaching that the partial hydration of MgO to MgOH is useful to improve shelf-life of the magnesium filler (i.e., MgOH can dehydrate into MgO over time, so by mixing the more shelf-stable MgO with the resin to begin with and then partially hydrating the MgO in the resin into MgOH immediately before use of the resin, the dehydration can be minimized).  Appellant then argues that Cogen requires a six month shelf-life.  This is not true, and a particular time limit on 
However, even if Cogen did require a 6 month shelf-life (arguendo, since this is not true), the remainder of Appellant’s argument would still not be persuasive.  That is, Appellant argues that because the 2 part composition of Frick cures very quickly after the two components are combined, the composition has much less than a 6 month shelf-life and would not benefit from the shelf-life improvement taught by Cogen.  However, the whole point of using two separate components in the composition of Frick is to keep the amine and epoxy ingredients separate during storage so they do not react with each other until the composition is ready to be used/cured.  Thus, the two components of Frick are intended to have long term shelf-stability (longer than 6 months) while they are kept separate from each other.  Thus, the shelf-stability of Cogen would indeed be beneficial to the two component composition from Frick while the two components are stored and prior to them being mixed.  For instance, if MgOH was added to one part of the two part composition of Frick and left on the shelf for a prolonged period of time (prior to being combined with the second part), the MgOH would have the same shelf-life problems discussed by Cogen (i.e., it would decompose into MgO).  By using the teachings of Cogen, the more stable MgO could be added to one part of the two part composition of Frick, then partially hydrated to MgOH (as taught by Cogen) immediately before the two parts are combined so that the MgOH could be formed in the composition immediately before the composition cures (and therefore would not have enough time to decompose back to MgO).  In other words, the two-part composition of Frick still sits on the shelf for an indeterminate period of time prior to the two parts being mixed and therefore would still benefit from the teachings of Cogen regarding shelf-stability.

Cogen’s teachings of polyamines and epoxy resins also goes against Appellant’s argument that Cogen is limited to non-epoxy resin based compositions.  Appellant’s remarks in this regard are somewhat confusing because at certain places in the Appeal Brief Appellant seems to state that Cogen is limited to extruded thermoplastics (“The polymer compounds of Cogen are high-molecular weight solid polymers are melt processed at 150°C in the absence of solvent” page 7).  At other locations, Appellant seems to limit Cogen to those extruded thermoplastics and moisture crosslinkable polymers, but Cogen is not limited in either of these ways.  Paragraph 18 of Cogen very clearly discloses non-thermoplastic polymers (like polyamides and polymers with epoxy functional groups).  Cogen is also not limited to moisture crosslinkable polymers because paragraph 18 also includes peroxide crosslinkable polymers in the same sentence (“this invention can be used with any thermoplastic, peroxide crosslinkable, or moisture crosslinkable polymers”).  Moisture curable and high melting point thermoplastic polymers are, at best (arguendo), preferred resins in Cogen ([0018], noting that the invention “can be especially advantageous” with those types of resins, such that those types of resins are not required).  Therefore, Appellant is clearly seeking to unduly limit the teachings of Cogen.  
Appellant argues that Cogen is superfluous to Frick and only adds complexity but as explained above Frick would certainly benefit from the shelf stability benefit in Cogen (while the two part composition is stored prior to use).  
Appellant then argues on pages 8-9 that Cogen teaches away from the histidine coupling agent of Goodman because Frick only suggests adhesion promoters, not coupling agent.  Thus, Appellant appears to actually be arguing that Frick teaches away from Goodman (and in this regard it is noted that the combination of Frick and Goodman was already addressed in the parent application’s appeal).  In any case (i.e., ignoring, for the sake of argument, the previous appeal), Appellant’s argument is incorrect for multiple reasons.  
First, the adhesion promoters in Frick were only mentioned in the rejection to show that the combination of Cogen and Frick already suggests adhesion promoters, which are very similar to coupling agents (as will be explained below).  However, this teaching from Frick is not necessary at all and the motivation from Goodman by itself is more than sufficient to combine Goodman with Cogen and Frick.  As Appellant acknowledges, Goodman teaches that histidine functions as a coupling agent to improve compatibility and dispersability as well as cohesion in epoxy resin compositions that include magnesium hydroxide.  This alone is sufficient motivation (i.e., to provide the composition of Cogen and Frick with improved compatibility and dispersability as well as cohesion).  
Second, it is maintained that the adhesion promoters of Frick make the obviousness of using the coupling agent of Goodman even more obvious because adhesion promoters and coupling agents are very, very similar.  Indeed, a simple google search of “coupling agent 
Appellant then argues that there is no evidence that the histidine from Goodman could be used with Frick and Cogen without rendering the histidine inoperable as a coupling agent.  Again, a rejection based on the combination of Frick and Goodman was already appealed in the parent application and the rejection was affirmed.  Even ignoring this previous appeal, the argument is not persuasive because Goodman itself already teaches using epoxy resins ([0036]).  Appellant is again simply ignoring the teachings of the references that show that they are related/analogous to each other.
Appellant argues that Goodman only teaches using histidine with magnesium hydroxide (not the magnesium oxide being claimed).  However, as explained above, Cogen teaches only 
Appellant then argues that the histidine would likely be removed from the filler during hydration of the MgO into MgOH.  This is pure speculation and without evidence.  Goodman explicitly teaches that histidine is a coupling agent for MgOH, and even says that hydroxyl groups are “desired” in the portion cited by Appellant, so it is hard to imagine how creating MgOH (via hydration of MgO) would prevent the histidine from acting as intended by Goodman.  Again, it is noted that the claims do not require the histidine to be bound to MgOH or MgO (such that even if it is “removed,” as Appellant argues, the composition would still be within the claimed scope).  
Appellant argues that Cogen teaches away from coupling agents based on Example 23.  This argument is hard to understand because example 23 uses an entirely different type of coupling agent (maleic anhydride grafted coupling agent instead of histidine) and an entirely different type of resin (maleic anhydride grafted polyethylene instead of epoxy/amine).  Therefore, any conclusions drawn from example 23 would be entirely irrelevant to the 
Appellant then argues that Cogen teaches away from the solvents used in Frick.  Again, Appellant appears to be basing this argument on the assumption that Cogen is limited to “melt processing, polymer compounding process” (page 10), which is clearly erroneous as explained above.  Cogen clearly suggests epoxy and amine based resins, which are routinely combined with solvents (as in Frick).  
Appellant then makes a somewhat confusing argument regarding the use of solvents in Frick.  It appears Appellant is arguing that Frick does not teach solvents, despite explicitly teaching solvents in paragraph 156.  It is unclear why Appellant argues that Frick does not suggest solvents.  Appellant emphasizes the phrase “structural adhesive” but Frick is not limited to “structural” adhesives and even if it was there is nothing about a “structural” adhesive that precludes using solvents to reduce viscosity.  Nor is there anything in the claims that requires a certain level of viscosity as long as a liquid solvent is used to produce a liquid coating composition (as is taught by Frick).
Frick in view of Yoshikai or Cook, in view of Appellant’s admission
Appellant argues against the combination of Frick and Yoshikai on the grounds that Yoshikai only teaches transparent heaters and has nothing to do with epoxy compositions.  This is not true.  Yoshikai teaches epoxy resins that are applied to metal surfaces (not limited to, but including silver, gold or copper) in a transparent heater, and teaches that adding histidine to the epoxy prevents corrosion of the metal.  Frick also clearly teaches that the epoxy resin may be used on metal substrates, including non-ferrous metals ([0181]).  Appellant refers to electrogalvanized steel in Frick, but this is just one example.  Although the specific types of 
Further to the above, Appellant’s admission in the remarks of 05/31/20 further supports the obviousness of combining Yoshikai and Frick to improve corrosion resistance.  Appellant stated in those remarks that the adhesives in Frick are known to provide some degree of corrosion protection to metal substrates by providing a physical barrier between the metal and the corroding substances.  Thus, given that Frick already provides some degree of corrosion protection to metal substrates, it would be even more obvious to look to the corrosion preventing additives of Yoshikai (or Cook, see below) to improve/increase that degree of corrosion protection.  
Appellant argues that claim 59, which requires corrosion resistance, is somehow narrower than the “corrosion resistance” mentioned by Appellant in connection with Frick.  This does not appear to be true based on a simple reading of Appellant’s statement (from the remarks of 05/31/20, page 24):

    PNG
    media_image2.png
    137
    841
    media_image2.png
    Greyscale

Again, even without the above admission, the corrosion prevention motivation from Yoshikai is more than sufficient to render obvious its combination with Frick.

Appellant argues that their data shows that histidine by itself has little anti-corrosion effect and therefore contradicts the teachings of Yoshikai (and also Cook, see below).  This is not persuasive for several reasons.  First, Appellant’s data cannot invalidate the teachings of the prior art.  Second, Appellant is not citing data available at the time their invention was filed but instead is citing data that was not made public until the present application was published (i.e., the data does not represent the expectations of one of ordinary skill at the time of filing the present invention).  Third, Appellant’s data acknowledges that there is some anticorrosive effect from using histidine (they refer to the effect as “little” but that is subjective) which actually appears to confirm the teachings of Yoshikai.

Appellant then argues that it would not be obvious to include the amino acid in the amine component of Frick (as in claim 62).  However, an amino acid has an amino group, which is more similar to the amine groups in the polyamine of Frick than the epoxy groups of the epoxy resin in Frick (Frick seeks to keep the polyamine component separate from the epoxy component until the composition is ready to be used).  Furthermore, there are only two parts in the two part composition of Frick, such that there is an extremely finite number of possibilities in terms of where to put the amino acid (i.e., only in the polyamine part, only in the epoxy part, or in both the polyamine part and the epoxy part).  This extremely finite number of possible locations alone 
Appellant also argues there is no reason to put the MgO in the amine component of Frick (as in claim 63).  As explained above, based on the extremely finite number of possibilities in terms of where to put the amino acid (i.e., only in the polyamine part, only in the epoxy part, or in both the polyamine part and the epoxy part) it is obvious to put the MgO only in the polyamine part.
Appellant then argues against the combination of Frick and Cook.  As indicated in the rejection, Cook provides an alternative basis to Yoshikai in terms of teaching that histidine can have anticorrosive effects in an epoxy resin when applied to a metal substrate.  Appellant again states (page 17) the same admission discussed above (that Frick is already corrosion resistant to some degree) such that there is no need to add corrosion inhibitors like those from Cook.  As explained above, this only strengthens the motivation to combine Cook with Frick because Cook can provide improved corrosion resistance via an anticorrosive additive (histidine) instead of just the physical barrier based corrosion protection provided by Frick.
Appellant then argues that it is unclear if the histidine based example 10 from Cook would provide corrosion prevention when used with the epoxy resin of Frick.  As with Appellants other characterizations of the prior art, Appellant is ignoring the portions of Cook that suggest using the additive with epoxy resin.  Thus, Cook already suggests that the additive would be effective with an epoxy resin and there is nothing to indicate otherwise.  
Appellant also appears to argue that the histidine compound in Cook may provide improved compatibility with the coating (similar to the teachings of Goodman) and may not be responsible for corrosion resistance (even though Cook explicitly mentions corrosion resistance).  
It is noted that claim 56 recites “the amino acid, when added to the coating composition, is not adhered to a solid carrier” however this limitation is not supported (as discussed below).  Furthermore, the rejection based on Frick and Cook explains that this limitation is an immaterial product by process limitation (see paragraph 41 in the rejection above).  Appellant has not presented any arguments arguing against this portion of the prior art-based rejection of claim 56.
Appellant argues that the amount histidine based corrosion inhibitor from Cook is not an art-recognized result effective variable (Appellant also mentions the amount of MgO, but this is taught by Frick via overlapping ranges).  This argument is somewhat difficult to understand because the additive is clearly recognized by Cook as causing corrosion protection and therefore the amount would be obvious to adjust in order to optimize the degree of corrosion protection provided.  Appellant also appears to argue that the amount would be for “the corrosion inhibitor itself” and not the histidine but the corrosion inhibitor includes the histidine as explained above and therefore adjusting the amount of corrosion inhibitor would affect how much histidine is included in the overall composition.

Appellant then argues that an example in Cook uses a non-histidine corrosion inhibitor in the epoxy component, not the polyamine component as claimed.  However, Cook is not limited to the examples and the cited example is for a different type of corrosion inhibitor (based on propionic acid and hydrobenzoic acid).  As explained above, it is maintained that it is obvious to include the anticorrosive ingredient from Cook in the polyamine component based on the extremely finite number of possible locations for the additive.
Appellant then argues again that the “structural adhesive” of Frick is not a solvent borne liquid composition despite teaching a liquid solvent (and despite Frick not requiring a “structural” adhesive).  Appellant appears to consider the viscosity of the adhesive to be the distinguishing factor here (mentioning “malleable”) but the claims place no requirement on viscosity and Frick is not limited to a “structural” or “malleable” adhesive.  There is no evidence to support Appellant’s overly narrow definition/interpretation of “structural adhesive” (the Examiner is still not clear as to exactly what interpretation would support Appellant’s argument).
Written description rejection of claim 56
Appellant argues that the limitation of claim 56 (“the amino acid, when added to the coating composition, is not adhered to a solid carrier”) is supported based on the examples which describe the amino acid in a way that would convey it was not adhered to a solid carrier.  However, the examples (and the disclosure in general) do not indicate if the amino acid is on a carrier or not.  Indeed no mention is made of a carrier at all.  The “highly concentrated particles” mentioned by Appellant does not appear to be disclosed in the cited paragraph, or anywhere else in the present disclosure (it is unclear where Appellant is finding that phrase).  Even assuming 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL B NELSON/Primary Examiner, Art Unit 1787             
                                                                                                                                                                                           Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.